DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
	The examiner notes the claim language of Claim 15 and specifically the functionality that appears to be encompassed by “determine descriptive information”, “implement a fuzzy logic engine”, and “use the fuzzy logic engine to provide ordering information...” 
	While the language used appears to be further limiting Claim 14 and appears to be definite, the examiner is unclear how, for example, the “fuzzy logic engine” is different and distinct from “based on a fuzzy logic implementation” as recited in Claim 14. 
	For purpose of examining and for purposes of compact prosecution, the limitations of Claim 15 will be interpreted as encompassing the same and/or similar subject matter as Claim 14. 
	To further clarify this remark, the examiner notes the language of Claim 9 and respectfully requests the applicant to provide clarification on how Claim 15’s language is distinctly different than that encompassed by Claim 14. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 9 appears to recite “software per se.” 
Claim 9 recites, at least in part: 
A system comprising: 
An interface of a first device wherein the interface is to…

Under the Broadest Reasonable interpretation, the claimed “an interface of a first device wherein the interface is to…” is simply software (e.g. an algorithm which acts upon applied data, computer code, etc.) and thus, on this face does not appear to recite physical structure. 
Turning to the as-filed specification, the examiner notes Paragraph [0005] appears to provide the best definition of “interface” and recites, at least in part: 
“The first interface 16 and the second interface 18 may be implemented by hardware, persistently stored machine-readable instructions, or a combination thereof. For example, the first interface 16 and the second interface 18 may be implemented by hardware circuitry implementing logic, or a processor and a non-transitory machine-readable medium coupled to the processor and storing instructions that are to be executed by the processor.”
 
While Paragraph [0005] does recite certain physical structural limitations, Paragraph [0005] provides non-limiting examples and thus the definition of “interface” under the broadest reasonable interpretation is similarly non-limiting. 
	Specifically though, the phrase “persistently stored machine readable instructions”, is clearly directed to the computer code itself and not processor and/or memory (e.g. structural limitations). 

	…a product claim to a software program that does not also contain at least one structural limitation…has no physical or tangible form, and thus does not fall within any statutory category. 
	
As can be seen, Claim 9 indeed recites “a product claim to a software program” (i.e. a system) and “does not also contain at least one structural limitation” and thus Claim 1 does NOT fall into any of the statutory categories and thus is NOT patent eligible. 
	The examiner further notes that the claimed “a first device” is similarly unavailing. It appears that Paragraph [0011] is the best description of what the applicant intends “a first device” to encompass and recites, at least in part: 
The first device 12 comprises three code blocks 44, 46, 48 which implement logic to perform the actions which are called by the first to third trigger 34, 36, 38. As indicated in Fig. 3, the actions may be performed in a specific order. However, the order of execution may be changed and it is noted that the disclosure is not limited in this regard. Moreover, it is noted that the implementation of the logic may be based on various programing/scripting languages.

As can be seen the first device, as recited is merely, at best, directed towards “code blocks” which “implement logic.” This is further evidence that Claim 9 is clearly directed at software per se. 
	Because Claims 9-13 are directed towards software per se, a rejection under 35 U.S.C. 101 is appropriate. 

Claims 1, 7-8, 9, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis of Claim 1: 
Revised Step 2: Do the claims recite an abstract idea?
The claim(s) recite(s) the following limitations: 
“sending a plurality of requests from an interface of a first device to an interface of a remotely located second device.” Under Step 2B, this limitation is considered an additional element which does not amount to significantly more than the judicial exception. Specifically, the claimed functionality of “sending a plurality of requests” is a well-understood, routine, conventional activity (See MPEP 2106.05(d)). Because this limitation is being considered “well-understood”, the examiner must provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d)(II) which outlines “elements that the courts have recognized as well-understood…” Specifically, (i) recites “Receiving or transmitting data over a network…” As shown, the above claim limitation is well-understood and thus is not considered an additional element which adds significantly more than the judicial exception. 
“determining that at least some of the plurality of requests have not successfully been processed by the second device.” Under Step 2A, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, a person can reasonable 
 “determining an order of at least some of the not successfully processed requests for resending, wherein the order is based on a fuzzy logic implementation.” Under Step 2A, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, given a list of items, a person could reasonable determine an order given some requirements. This limitation does recite the additional element of “wherein the order is based on a fuzzy logic implementation.” However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the claim element of “fuzzy logic implementation” only generally links the abstract idea to artificial intelligence. Additionally and/or alternatively, the “fuzzy logic implementation” is merely equivalent to using a computer as a tool to perform the abstract idea (See MPEP 2106.05(f)). 
“resending the ordered requests.” Much like the first limitation, Under Step 2B, this limitation is considered an additional element which does not amount to significantly more than the judicial exception. Specifically, the claimed functionality of “resending” is a well-understood, routine, conventional activity (See MPEP 2106.05(d)). Because this limitation is being considered “well-understood”, the examiner must provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d)(II) which outlines “elements that the courts have recognized as well-understood…” Specifically, (i) recites “Receiving or transmitting data over a network…” As shown, the above claim limitation is well-understood and thus is not considered an additional element which adds significantly more than the judicial exception.
As can be seen from the analysis above, Claim 1 recites an abstract idea and does not include any additional elements that amount to significantly more than the judicial exception. Therefore, Claim 1 fails Step 2A and Step 2B, and thus the claim is not patent eligible and is appropriately rejected under 35 U.S.C. 101. 

Analysis of Claim 7: 
Revised Step 2: Do the claims recite an abstract idea?
The claim(s) recite(s) the following limitations:
“…wherein the interface is connected to a transmission node which relays data traffic between the interface of the first device and the interface of the second device.” Under Step 2A, this limitation is considered an additional element of the Berkheimer memo, the examiner must provide evidence that this claim limitation is, in face, well-understood, routine and conventional. The examiner, as evidence points to “Router-Introduction” (NPL 2011) which describes a router as “…the basic backbone for the Internet…” The examiner submits that this evidence shows that the claimed “transmission node which relays data traffic” is well-known, routine, and conventional. 

As can be seen from the analysis above, Claim 7 recites the abstract idea of claim 1 and does not include any additional elements that amount to significantly more than the judicial exception. Therefore, Claim 7 fails Step 2A and Step 2B, and thus the claim is not patent eligible and is appropriately rejected under 35 U.S.C. 101. 

Analysis of Claim 8: 
Revised Step 2: Do the claims recite an abstract idea?

“…wherein the interface is connected to a network and the plurality of requests are sent to the interface of the remotely located second device via the network.” Under Step 2A, this limitation is considered an additional element of the recited abstract idea of Claim 1. Under Step 2A, this limitation does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. computer networks) (See MPEP 2106.05(h)). Considering this limitation further under Step 2B, this additional element does not add “significantly more” than the judicial exception because sending a plurality of requests via a network is simply appending well-understood, routine, conventional activities previous known to the industry, specified at a high level of generality, to the abstract idea (See MPEP 2106.05(d)). As per the Berkheimer memo, the examiner must provide evidence that this claim limitation is, in face, well-understood, routine and conventional. As evidence, the examiner cites MPEP 2106.05(d)(II) which outlines “elements that the courts have recognized as well-understood…” Specifically, (i) recites “Receiving or transmitting data over a network…” As shown, the above claim limitation is well-understood and thus is not considered an additional element which adds significantly more than the judicial exception. 

As can be seen from the analysis above, Claim 8 recites the abstract idea of claim 1 and does not include any additional elements that amount to significantly more than the Therefore, Claim 8 fails Step 2A and Step 2B, and thus the claim is not patent eligible and is appropriately rejected under 35 U.S.C. 101. 

Analysis of Claim 9: 
Revised Step 2: Do the claims recite an abstract idea?
The claim(s) recite(s) the following limitations: 
“a system comprising: an interface of a first device, wherein the interface is to.” Under Step 2B, this limitation is considered an additional element which does not amount to significantly more than the judicial exception. Specifically, “an interface of a first device…” appears to be only generally linking the use of the judicial exception to a particular technological filed environment (e.g. computers, networks, data transfer) or field of use (See MPEP 2106.05(h). As can be seen, the above claim limitation is considered an additional element which does NOT adds significantly more than the judicial exception. 
“signal descriptive information about requests for which the interface receives no positive indication that the requests have been successfully processed by a second device to a fuzzy logic engine, wherein the fuzzy logic engine is to persistently store fuzzy membership functions and fuzzy inference rules.” Under Step 2A, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, a person can reasonable determine if a message is not received (e.g. if a person was expecting a call and that call does not 
 “receive in response to the signaled information request ordering information from the fuzzy logic engine.” Under Step 2A, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, given a list of items, a person could reasonable determine an order given some requirements. This limitation does recite the additional element of “..from the fuzzy logic engine.” However, this additional element does NOT integrate the abstract 
“resend the requests in accordance with an order indicated by the ordering information.” Under Step 2B, this limitation is considered an additional element which does not amount to significantly more than the judicial exception. Specifically, the claimed functionality of “resending” is a well-understood, routine, conventional activity (See MPEP 2106.05(d)). Because this limitation is being considered “well-understood”, the examiner must provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d)(II) which outlines “elements that the courts have recognized as well-understood…” Specifically, (i) recites “Receiving or transmitting data over a network…” As shown, the above claim limitation is well-understood and thus is not considered an additional element which adds significantly more than the judicial exception.
As can be seen from the analysis above, Claim 9 recites an abstract idea and does not include any additional elements that amount to significantly more than the judicial exception. Therefore, Claim 9 fails Step 2A and Step 2B, and thus the claim is not patent eligible and is appropriately rejected under 35 U.S.C. 101.


Analysis of Claim 14: 
Revised Step 2: Do the claims recite an abstract idea?
The claim(s) recite(s) the following limitations: 
“send a multitude of requests to a second device, each request of the plurality of requests indicating an action of a list of action to be performed by the second device, the list of actions comprising at least one of a create, delete, update, close, and reopen action with regard to a record in a memory of the second device.” Under Step 2B, this limitation is considered an additional element which does not amount to significantly more than the judicial exception. Specifically, the claimed functionality of “sending a multitude of requests” is a well-understood, routine, conventional activity (See MPEP 2106.05(d)). Because this limitation is being considered “well-understood”, the examiner must provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d)(II) which outlines “elements that the courts have recognized as well-understood…” Specifically, (i) recites “Receiving or transmitting data over a network…” As shown, the above claim limitation is well-understood and thus is not considered an additional element which adds significantly more than the judicial exception. 
“determine that at least some of the plurality of requests have not successfully been processed by the second device.” Under Step 2A, this 
 “determine an order of at least some of the not successfully processed requests for resending based on a fuzzy logic implementation.” Under Step 2A, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, given a list of items, a person could reasonable determine an order given some requirements. This limitation does recite the additional element of “wherein the order is based on a fuzzy logic implementation.” However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the claim element of “fuzzy logic implementation” only generally links the abstract idea to artificial intelligence. Additionally and/or 
“resend the ordered requests.” Much like the first limitation, Under Step 2B, this limitation is considered an additional element which does not amount to significantly more than the judicial exception. Specifically, the claimed functionality of “resending” is a well-understood, routine, conventional activity (See MPEP 2106.05(d)). Because this limitation is being considered “well-understood”, the examiner must provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d)(II) which outlines “elements that the courts have recognized as well-understood…” Specifically, (i) recites “Receiving or transmitting data over a network…” As shown, the above claim limitation is well-understood and thus is not considered an additional element which adds significantly more than the judicial exception.
As can be seen from the analysis above, Claim 14 recites an abstract idea and does not include any additional elements that amount to significantly more than the judicial exception. Therefore, Claim 14 fails Step 2A and Step 2B, and thus the claim is not patent eligible and is appropriately rejected under 35 U.S.C. 101. 

Analysis of Claim 15: 
Revised Step 2: Do the claims recite an abstract idea?
The claim(s) recite(s) the following limitations: 
 “signal descriptive information about requests for which the interface receives no positive indication that the requests have been successfully processed by a second device.” Under Step 2A, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, a person can reasonable determine if a message is not received (e.g. if a person was expecting a call and that call does not come, a person could reasonable “determine” that that request was not successfully processed).
“implement a fuzzy logic engine, wherein the fuzzy logic engine is to persistently store fuzzy membership functions and fuzzy inference rules.” This limitation does recite the additional element of “a fuzzy logic engine…to persistently store membership functions and fuzzy inference rules…” However, this additional elements do not integrate the abstract idea (e.g. determine descriptive information about the requests) into a practical application because the additional element only generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the claim element of “fuzzy logic engine” only generally links the abstract idea to artificial intelligence. Additionally and/or alternatively, the “fuzzy logic engine” is merely equivalent to using a computer as a tool to perform the abstract idea (See MPEP 2106.05(f)).
 “use the fuzzy logic engine to provide ordering information for determining the order of the not successfully processed requests based on the 
As can be seen from the analysis above, Claim 15 recites an abstract idea and does not include any additional elements that amount to significantly more than the judicial exception. Therefore, Claim 15 fails Step 2A and Step 2B, and thus the claim is not patent eligible and is appropriately rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7-8 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite “wherein the interface…” The term “interface” is indefinite because it lacks antecedent basis. 
That is it is unclear what “the interface” refers to. In claim 1, which claims 7 and 8 both depend on, “an interface of a first device” and “an interface of the second device” is claimed. In claim 7, for example, both the “the interface of the first device” and “the interface of the second device” are claimed and therefore it is clear that these “the interface” refer to the respective interfaces of the first device and the second device. However, “the interface” as recited does not appear to refer to any of “the interface of the first device” or “the interface of the second device” and thus lacks antecedent basis.
Appropriate correction is required. 
Claim 13 recites “wherein values of a plurality of membership functions of each request…” The phrase “a plurality of membership functions” is indefinite because it is unclear if Claim 13’s “a plurality of membership functions” are the same as, or different from, the “persistently store[d] fuzzy membership functions” of Claim 9. 
	Appropriate correction is required. 
Claim 14 recites “send a multitude of requests to a second device, each request of the plurality of requests…” It is unclear if the applicant intends to be a difference between “a 
	The examiner suggests that the wording remains consistent throughout the claims such that it is clear what phrase or term is being referred to. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huedo et al. (“A framework for adaptive execution in grids” NPL 2004) in view of Chude-Olisah et al. (“Fuzzy-based dynamic distributed queue scheduling for packet switched networks” NPL 2013, hereinafter “Chude”). 
With respect to Claim 1, Huedo teaches a computer implemented method, comprising: sending a plurality of requests from an interface of a first device to an interface of a remotely located second device (Pg. 640 “Job submission” “The submission agent uses a wrapper to submit the job on a remote host. The wrapper executes the submitted job and writes its exit code to standard output, so the submission agent can read it via GASS and can be used to determine whether the job was successfully executed.” The examiner notes that the submission agent (i.e. interface of a first device) submitting the job (i.e. sending a plurality requests) on a remote host (i.e. interface of a remotely located second device) teaches the claim language.). 
Huedo further teaches determining that at least some of the plurality of requests have not successfully been processed by the second device (Huedo Pg. 640 Job Submission “the exit code is not set: the job has been canceled and, consequently, a job rescheduling action is requested.” The examiner further notes the sub-heading on Pg. 640 entitled “rescheduling policies”. The examiner notes that any or all of the “situations under which a migration event could be triggered” teaches “determining that at least some of the plurality of requests have not successfully been processed by the second device.”). 
Huedo further teaches determining an order of at least some of the not successfully processed requests for resending… (Huedo Pg. 644-645 “The host requirement setting is a LDAP filter, which is used by the resource selector to query  jobs submitted to babieca [a resource] failed, and so they had to be dynamically rescheduled to other available hosts in the test bed.” The examiner notes that dynamically rescheduling jobs because they failed at a particular resource (e.g. “remote second device”) teaches “determining an order of at least some of the not successfully processed requests for resending”.).
Huedo further teaches resending the ordered requests (Huedo Pg. 645-646 “the resource selector chooses urchin to execute the job, and the files are transferred…the job starts executing…a discovering period expires…and the resource selector finds sciclone to present higher rank than the original host…The migration process is then initiated…Finally the job completes its execution on sciclone…” The examiner notes that stopping a job, rescheduling the job due to a higher ranked resource, and then transferring the job to the higher ranked resource teaches “resending the ordered requests.”). 
Huedo does not explicitly disclose: 
…wherein the order is based on a fuzzy logic implementation.

Chude, however, does teach …wherein the order is based on a fuzzy logic implementation (Pg. 3 Section 3 Fuzzy scheduling approach, section 3.1 “Fuzzy scheduler”. Note Figure 2 and especially the “low priority”, “medium priority”, and “high Placing packets in a certain queue using fuzzy logic based on, for example, priority of execution teaches “wherein the order is based on a fuzzy logic implementation.”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the not successfully processed requests and ordering as taught by Huedo modified with the fuzzy logic implementation as taught by Chude because this would result in less packets dropped and thus result in a more reliable network; this in turn would improve a user’s experience (Chude Pg. 4). 
	With respect to Claim 2, the combination of Huedo and Chude teach wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation (Chude Pg. 3 “In the fuzzification process, the inputs (pj, dj, QLj) to the fuzzy system and the degree of membership which each of the…inputs belong to each of the appropriate fuzzy sets A…is determined using membership function μA(xi), where xi denotes the crisp values for the inputs and μA(xi) defines the degree of membership of xi in the fuzzy set A.” Keeping this in mind, turn to Figure 2 and note that the output of the fuzzy scheduler tells the system to switch between “low”, “medium”, or “high”. Because the ordering of the packets is based on the output of the fuzzy scheduler which uses a crisp value to determine membership, the requests (e.g. packets) are ordered based on crisp values calculated by the fuzzy logic implementation.). 
	With respect to Claim 3, the combination of Huedo and Chude teach wherein a crisp value mapped on a plurality of membership functions of each request is based on a value indicating an urgency of the respective request (Chude Pg. 3 In the fuzzification process, the inputs (pj, dj, QLj) to the fuzzy system and the degree of is determined using membership function μA(xi), where xi denotes the crisp values for the inputs and μA(xi) defines the degree of membership of xi in the fuzzy set A. Generally μA(xi) is described as a curve that specifies the mapping of each point from the input space to a degree of membership… ” Keeping this in mind, turn to Figure 2 and note that the output of the fuzzy scheduler tells the system to switch between “low”, “medium”, or “high”. Further on Pg. 4 “All the queues are subject to priority, that is, packets are placed in queues according to their priority classes identified by the classifier.” Because the mapping of each point (e.g. each packet, e.g. each respective request) specifies, based on the crisp value, at least the priority of a certain packet, this mapping functionality teaches “wherein a crisp value mapped on a plurality of membership functions of each request is based on a value indicating an urgency of the respective request.”). 
With respect to Claim 4, the combination of Huedo and Chude teach wherein a crisp value mapped on a plurality of membership functions of each request is based on an indication of a category of the respective request (Chude Pg. 4 3 “The variables pj, dj, QLj, and f are the queue priority, drop priority, queue limit, and degree of farness for each queue type…respectively.” The examiner notes that any or all of these variables teach a crisp value mapped on a plurality of membership functions of each request is based on an indication of a category of the respective request). 

	With respect to Claim 5, the combination of Huedo and Chude teach wherein a crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category (Chude Pg. 4 “The choice of prioritizing packets influences how queues are served. The challenge here is in determining the particular queue to be served by the fuzzy scheduler while the link resources are consistently distributed across queues in order to achieve near fairness. Our approach closely relates to [Priority Queuing] PQ but differs…They are as follows: 1) the time-varying arrival of packets changes the queue length from its initial state to a new state, possible an increased state; and 2) the direct of 1) is that the drop rate of packets increases due to congestion…the aforementioned switch state occurs when too many packets seek to use resources with limited network capacity. If a certain queue limit (that is the maximum number of packets waiting in each queue) and drop susceptibly (Expressed as priority in percentage) are determined for each queue type, then delay and minimal drop of packets can be achieved for a system of finite capacity.” The examiner notes that because the switch occurs when a drop is perceived and the switch is based on a priority which is an input into the fuzzy scheduler, it would logically follow that the crisp value that is mapped on a plurality of membership functions of each request is based on a number of not successfully process requests in the same category.). 
	With respect to Claim 7, the combination of Huedo and Chude teach wherein the interface is connected to a transmission node which relays data traffic between the interface of the first device and the interface of the second device (Chude see Fig. 6 the examiner notes that any or all of “ER_1”, “CR_1”, “ER_2”, and “CR_2” teach wherein the interface is connected to a transmission node which relays data traffic between the interface of the first device and the interface of the second 
	With respect to Claim 8, the combination of Huedo and Chude teach wherein the interface is connected to a network and the plurality of requests are sent to the interface of the remotely located second device via the network (Chude see Fig. 6 the examiner notes that Figure 6 shows a network. That is, a person of ordinary skill in the art would readily recognize that Figure 6 which shows at least two computers (Ingress node A and egress node B) are connected via a network (e.g. transit domain).). 

With respect to Claim 9, Huedo teaches an interface of a first device, wherein the interface is to: signal descriptive information about requests for which the interface receives no positive indication that the requests have been successfully process by a second device…(Pg. 640 “Job submission” “The submission agent uses a wrapper to submit the job on a remote host. The wrapper executes the submitted job and writes its exit code to standard output, so the submission agent can read it via GASS and can be used to determine whether the job was successfully executed.” The examiner notes that the submission agent (i.e. interface of a first device) submitting the job (i.e. sending a plurality requests) on a remote host (i.e. interface of a remotely located second device) teaches the claim language Huedo Pg. 640 Job Submission “the exit code is not set: the job has been canceled and, consequently, a job rescheduling action is requested.” The examiner further notes the sub-heading on Pg. 640 entitled “rescheduling policies”. The examiner 
Huedo further teaches receive in response to the signaled information request ordering information… (Huedo Pg. 644-645 “The host requirement setting is a LDAP filter, which is used by the resource selector to query MDS and so obtain a preliminary list of potential hosts…a rank (rank.sh) is assigned to each potential host based on MDS attributes…” The examiner notes that ranking resources teaches “determining an order of at least some of the not successfully processed requests for resending”. Additionally or in the alternative, Huedo Pg. 648 “Fourteen percent of the jobs submitted to babieca [a resource] failed, and so they had to be dynamically rescheduled to other available hosts in the test bed.” The examiner notes that dynamically rescheduling jobs because they failed at a particular resource (e.g. “remote second device”) teaches “determining an order of at least some of the not successfully processed requests for resending”.).
Huedo further teaches resend the requests in accordance with an order indicated by the ordering information (Huedo Pg. 645-646 “the resource selector chooses urchin to execute the job, and the files are transferred…the job starts executing…a discovering period expires…and the resource selector finds sciclone to present higher rank than the original host…The migration process is then initiated…Finally the job completes its execution on sciclone…” The examiner notes that stopping a job, rescheduling the job due to a higher ranked resource, and then transferring the job to the higher ranked resource teaches “resend the requests in accordance with an order indicated by the ordering information.”). 

Huedo does not explicitly disclose: 
…to a fuzzy logic engine, wherein the fuzzy logic engine is to persistently store fuzzy membership functions and fuzzy inference rules…from the fuzzy logic engine.

Chude, however, does teach …to a fuzzy logic engine, wherein the fuzzy logic engine is to persistently store fuzzy membership functions and fuzzy inference rules…from the fuzzy logic engine (Pg. 3 Section 3 Fuzzy scheduling approach, section 3.1 “Fuzzy scheduler”. Note Figure 2 and especially the “low priority”, “medium priority”, and “high priority” queue. Placing packets in a certain queue using fuzzy logic based on, for example, priority of execution teaches “wherein the order is based on a fuzzy logic implementation.” Pg. 4 See Table 1 “Fuzzy Scheduler Rule-Base…” See Pg. 3 “…inputs belong to each of the appropriate fuzzy sets A…is determined using membership function μA(xi), where xi denotes the crisp values for the inputs and μA(xi) defines the degree of membership of xi in the fuzzy set A. Generally μA(xi) is described as a curve that specifies the mapping of each point from the input space to a degree of membership… ” The examiner notes that Chude’s membership function and rule base teach “is to persistently store fuzzy membership functions and fuzzy inference rules”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the not successfully processed 
	With respect to Claim 10, the combination of Huedo and Chude teach wherein the ordering information contains indications of crisp values calculated by the fuzzy logic engine (Chude Pg. 3 “In the fuzzification process, the inputs (pj, dj, QLj) to the fuzzy system and the degree of membership which each of the…inputs belong to each of the appropriate fuzzy sets A…is determined using membership function μA(xi), where xi denotes the crisp values for the inputs and μA(xi) defines the degree of membership of xi in the fuzzy set A.” Keeping this in mind, turn to Figure 2 and note that the output of the fuzzy scheduler tells the system to switch between “low”, “medium”, or “high”. Because the ordering of the packets is based on the output of the fuzzy scheduler which uses a crisp value to determine membership, the requests (e.g. packets) are ordered based on crisp values calculated by the fuzzy logic implementation.). 
	With respect to Claim 11, the combination of Huedo and Chude teach wherein the descriptive information contains an indication of an urgency of each request (Chude Pg. 3 In the fuzzification process, the inputs (pj, dj, QLj) to the fuzzy system and the degree of membership which each of the…inputs belong to each of the appropriate fuzzy sets A…is determined using membership function μA(xi), where xi denotes the crisp values for the inputs and μA(xi) defines the degree of membership of xi in the fuzzy set A. Generally μA(xi) is described as a curve that specifies the mapping of each point from the input space to a degree of membership… ” Keeping this in mind, turn to 
With respect to Claim 12, the combination of Huedo and Chude teach wherein the descriptive information contains an indication of a category of each respective request (Chude Pg. 4 3 “The variables pj, dj, QLj, and f are the queue priority, drop priority, queue limit, and degree of farness for each queue type…respectively.” The examiner notes that any or all of these variables teach a crisp value mapped on a plurality of membership functions of each request is based on an indication of a category of the respective request). 

	With respect to Claim 13, the combination of Huedo and Chude teach wherein values of a plurality of membership functions of each request are based on the number of not successfully process requests in the same category (Chude Pg. 4 “The choice of prioritizing packets influences how queues are served. The challenge here is in determining the particular queue to be served by the fuzzy scheduler while the link resources are consistently distributed across queues in order to achieve near fairness. Our approach closely relates to [Priority Queuing] PQ but differs…They are as he aforementioned switch state occurs when too many packets seek to use resources with limited network capacity. If a certain queue limit (that is the maximum number of packets waiting in each queue) and drop susceptibly (Expressed as priority in percentage) are determined for each queue type, then delay and minimal drop of packets can be achieved for a system of finite capacity.” The examiner notes that because the switch occurs when a drop is perceived and the switch is based on a priority which is an input into the fuzzy scheduler, it would logically follow that the crisp value that is mapped on a plurality of membership functions of each request is based on a number of not successfully process requests in the same category.). 
With respect to Claim 14, Huedo teaches a machine-readable medium storing non-transitory machine-readable instructions which when executed by a process of a first device cause a workflow within the first device to: send a multitude of requests to a second device, each request of the plurality of requests indicating an action of a list of actions to be performed by the second device, the list of actions comprising at least one of a create, delete, update, close, and reopen action with regard to a record in a memory of the second device (Pg. 640 “Job submission” “The submission agent uses a wrapper to submit the job on a remote host. The wrapper executes the submitted job and writes its exit code to standard output, so the submission agent can read it via GASS and can be used to determine whether the job was successfully executed.” The examiner notes that the submission The examiner notes that migrating a job to a different computing resource teaches “the list of actions comprising at least one of a create, delete, update, close, and reopen action with regard to a record in a memory of the second device.”). 
Huedo further teaches determine that at least some of the plurality of requests have not successfully been processed by the second device (Huedo Pg. 640 Job Submission “the exit code is not set: the job has been canceled and, consequently, a job rescheduling action is requested.” The examiner further notes the sub-heading on Pg. 640 entitled “rescheduling policies”. The examiner notes that any or all of the “situations under which a migration event could be triggered” teaches “determining that at least some of the plurality of requests have not successfully been processed by the second device.”). 
Huedo further teaches determine an order of at least some of the not successfully processed requests for resending… (Huedo Pg. 644-645 “The host requirement setting is a LDAP filter, which is used by the resource selector to query MDS and so obtain a preliminary list of potential hosts…a rank (rank.sh) is assigned to each potential host based on MDS attributes…” The examiner notes that ranking resources teaches “determining an order of at least some of the not successfully processed requests for resending”. Additionally or in the alternative, Huedo Pg. 648 “Fourteen percent of the jobs submitted to babieca [a resource] failed, and so they had to be dynamically rescheduled to other available hosts in the test bed.” The examiner 
Huedo further teaches resende the ordered requests (Huedo Pg. 645-646 “the resource selector chooses urchin to execute the job, and the files are transferred…the job starts executing…a discovering period expires…and the resource selector finds sciclone to present higher rank than the original host…The migration process is then initiated…Finally the job completes its execution on sciclone…” The examiner notes that stopping a job, rescheduling the job due to a higher ranked resource, and then transferring the job to the higher ranked resource teaches “resending the ordered requests.”). 
Huedo does not explicitly disclose: 
…based on a fuzzy logic implementation.

Chude, however, does teach …based on a fuzzy logic implementation (Pg. 3 Section 3 Fuzzy scheduling approach, section 3.1 “Fuzzy scheduler”. Note Figure 2 and especially the “low priority”, “medium priority”, and “high priority” queue. Placing packets in a certain queue using fuzzy logic based on, for example, priority of execution teaches “wherein the order is based on a fuzzy logic implementation.”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the not successfully processed requests and ordering as taught by Huedo modified with the fuzzy logic implementation 

With respect to Claim 15, the combination of Huedo and Chude teach determine descriptive information about requests for which the interface receives no positive indication that the requests have been successfully process by a second device(Pg. 640 “Job submission” “The submission agent uses a wrapper to submit the job on a remote host. The wrapper executes the submitted job and writes its exit code to standard output, so the submission agent can read it via GASS and can be used to determine whether the job was successfully executed.” The examiner notes that the submission agent (i.e. interface of a first device) submitting the job (i.e. sending a plurality requests) on a remote host (i.e. interface of a remotely located second device) teaches the claim language Huedo Pg. 640 Job Submission “the exit code is not set: the job has been canceled and, consequently, a job rescheduling action is requested.” The examiner further notes the sub-heading on Pg. 640 entitled “rescheduling policies”. The examiner notes that any or all of the “situations under which a migration event could be triggered” teaches “determine descriptive information about requests for which the interface receives no positive indication that the requests have been successfully process by a second device.”). 
	The combination of Huedo and Chude also teaches implement a fuzzy logic engine, wherein the fuzzy logic engine is to persistently store fuzzy membership functions and fuzzy inference rules (Chude Pg. 3 Section 3 Fuzzy scheduling approach, section 3.1 “Fuzzy scheduler”. Note Figure 2 and especially the “low priority”, is determined using membership function μA(xi), where xi denotes the crisp values for the inputs and μA(xi) defines the degree of membership of xi in the fuzzy set A. Generally μA(xi) is described as a curve that specifies the mapping of each point from the input space to a degree of membership… ” The examiner notes that Chude’s membership function and rule base teach “is to persistently store fuzzy membership functions and fuzzy inference rules”).
	The combination of Huedo and Chude further teach use the fuzzy logic engine to provide ordering information for determining the order of the not successfully process requests based on the descriptive data (Chude Pg. 3 Section 3 Fuzzy scheduling approach, section 3.1 “Fuzzy scheduler”. Note Figure 2 and especially the “low priority”, “medium priority”, and “high priority” queue. Placing packets in a certain queue using fuzzy logic based on, for example, priority of execution teaches “use the fuzzy logic engine to provide ordering information for determining the order of the not successfully processed requests based on the descriptive data.”). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huedo et al. (“A framework for adaptive execution in grids” NPL 2004) in view of Chude-Olisah et al. (“Fuzzy-based dynamic distributed queue scheduling for packet switched networks” NPL 2013, hereinafter “Chude”) and further in view of Saleh, Ahmed I. (“An efficient system-oriented grid scheduler based on a fuzzy matchmaking approach”, NPL 2013, hereinafter “Saleh”). 
With respect to Claim 6, the combination of Huedo and Chude teach all of the limitations of Claim 1 as described above. 
The combination of Huedo and Chude, however, do not appear to explicitly disclose wherein a crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent. 
Saleh, however, does teach wherein a crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent (Saleh Figure 9 note that one of the values “Z” is an input as describes “the effect of the previous execution periods.” Next, note at least Pg. 196 Sect ion 4.5.2.4 “After the inference step, the overall result is a fuzzy value. This result should be defuzzified to obtain a single crisp output. Defuzzification is performed according to the membership function of the output variable. Finally note the “Fuzzy Based Grid Scheduling Algorithm” On Pg. 198. Specifically note lines 9-16 which shows how the system handles an E2 event. An E2 event is described as a worker (e.g. computer) who is attempting to complete some task Ti and during execution the worker has failed or degraded. If this happens, the task Ti is suspended and then added to the Best First Queue (BFQ). The examiner now notes section 4.5.2.3, Pg. 196, which recites, at least in part, “An implication method specifies how to scale the membership function of an output variable based on the weight of the corresponding rule…[a]s a task T will be more suitable to be executed on the available working w if it has a higher priority, the task priority can be considered as a measure for the weight of the 
Looking at the above evidence, the examiner submits that a variable which takes into account the “effect of previous execution periods” which is determined based on some task Ti (a request) that is initially assigned to some worker (e.g. second device) failing (e.g. not successfully been processed) and that task Ti is placed into the Best First Queue renders obvious wherein a crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent.” That is, if a task (e.g. request) is suspended multiple times on a worker device and that task is repeatedly placed in the best first queue, the examiner submits that, logically, the priority, e.g. the crisp value, of that task would go up based on at least “the number of times the request was resent.” Thus, Saleh renders obvious the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the not successfully processed requests and fuzzy logic scheduling as taught by the combination of Huedo and Chude modified with the crisp value representing the number of times a request was resent as taught by Saleh because this would improve the system’s reliability (Saleh Pg. 196). 



Prior Art

	1. Petrovic, D. et al. “A fuzzy logic based production scheduling/rescheduling in the presence of uncertain disruptions.” NPL 2006. Similar inventive concept. The examiner notes that this is consider analogous art because it is reasonably pertinent to the problem faced by the instant invention. That is, it is reasonably pertinent to the problem of using fuzzy logic to scheduling operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116